NO. 12-14-00278-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

STEPHAN FRANCIS ARTERBERRY,                      §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Stephan Francis Arterberry, pleaded guilty to the offense of driving while
intoxicated. Appellant signed an acknowledgment of admonishments, a stipulation of evidence,
a waiver of jury trial, and an agreement to stipulate testimony. Appellant, his counsel, and
counsel for the State also signed an agreed punishment recommendation. The trial court certified
that this “is a plea bargain case, and the defendant has NO RIGHT OF APPEAL[.]” The trial
court’s certification is signed by the trial court, Appellant, and Appellant’s counsel. See TEX. R.
APP. P. 25.2(a)(2).
       Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a
plea bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion
and ruled on before trial or (2) after getting the trial court’s permission to appeal. Id. Here, the
trial court sentenced Appellant in accordance with the agreed recommendation by the State. The
trial court did not give Appellant permission to appeal, and the record does not reflect that
Appellant filed any pretrial motions. Therefore, we conclude that the certification of the right of
appeal filed by the trial court is supported by the record and that Appellant has no right to appeal
because he was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy
either of the exceptions stated in Rule 25.2(a)(2). Accordingly, we dismiss the appeal “without
further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 24, 2014


                                          NO. 12-14-00278-CR


                              STEPHAN FRANCIS ARTERBERRY,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0802-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.